Oct 28 2014, 9:19 am
FOR PUBLICATION



ATTORNEY FOR APPELLANT:                        ATTORNEYS FOR APPELLEE:

LENEIGHA S. DOWNS                              GREGORY F. ZOELLER
Monroe County Public Defender’s Office         Attorney General of Indiana
Bloomington, Indiana
                                               IAN MCLEAN
                                               Deputy Attorney General
                                               Indianapolis, Indiana




                             IN THE
                   COURT OF APPEALS OF INDIANA

PAUL ALLEN DECKER,                             )
                                               )
      Appellant-Defendant,                     )
                                               )
             vs.                               )       No. 53A01-1402-CR-90
                                               )
STATE OF INDIANA,                              )
                                               )
      Appellee-Plaintiff.                      )


                    APPEAL FROM THE MONROE CIRCUIT COURT
                        The Honorable Marc R. Kellams, Judge
                           Cause No. 53C02-1212-FA-1176



                                    October 28, 2014


                             OPINION - FOR PUBLICATION


BROWN, Judge
          Paul Allen Decker appeals the trial court’s denial of his motion to suppress.

Decker raises three issues which we consolidate and restate as whether the trial court

erred in denying his motion to suppress. On cross-appeal, the State raises the issue of

whether this court should vacate its grant of Decker’s motion to accept jurisdiction. We

affirm.

                         FACTS AND PROCEDURAL HISTORY

          On December 3, 2012, Bloomington Police Detective Brandon LaPossa was

advised by his sergeant that the library had called and said a male was looking at child

pornography.      Detective LaPossa went to the library and met with Dana Geldof, a

security guard at the library. Geldof informed Detective LaPossa that there was a male

looking at pictures of child pornography. Geldof identified computer number thirty-four

as the computer where the person was sitting. At this point, Decker was sitting at a table

just across from the computer.

          Geldof stated that when she approached the computer there was a “large image of

a child laying on a bed with his penis visible,” that Decker was clicking the icons and

closing some of the images, and that she asked Decker to quit closing them and step away

from the computer. Transcript at 17. Geldof also told Detective LaPossa that she asked

Decker if he often viewed kiddie porn at the library, and Decker said that he did. Geldof

indicated that she was contacted by two of the library staff, Elizabeth Gray and James

Gossman. Detective LaPossa asked Geldof to write out a sworn statement.

          Detective LaPossa then spoke with Gray who told him that she was approached by

Gossman and asked to walk by computer number thirty-four, and that when she walked

                                             2
by she saw many images of children and she stated that she “felt very uncomfortable and

. . . was disturbed by the photos that she looked at.” Id. She also stated that the kids were

nude or partially clothed in the pictures and that the photos were “not family-type

photos.” Id. Detective LaPossa asked Gray to make a written statement, and then spoke

with Gossman. Gossman stated that he was walking by and saw at least one picture of a

small naked child and he told Gray to walk by and take a look. Detective LaPossa asked

Gossman to write out a sworn statement.

       Detective LaPossa looked at the computer screen and observed several images of

different aged children in diapers posed in different positions, some of which Detective

LaPossa thought were sexual positions, and that there were “at least probably thirty”

images. Id. at 13. He estimated that the children he saw were “anywhere from an infant

to approximately twelve years old.” Id. at 19.

        After speaking with Geldof, Gossman, and Gray, and looking at the computer,

Detective LaPossa handcuffed Decker, arrested him, informed him that he was detained

and that they were going to the police department, and removed a thumb drive from the

computer.

       At the police station, Detective LaPossa read Decker his Miranda rights, Decker

indicated that he understood them, and signed a waiver form explaining his Miranda

rights. Decker stated that he regularly went to the library and visited a specific website

where he would download pictures of children in diapers and nude children and take

them back to his house. He also stated that he views them for sexual enticement and

masturbates to the photos. He stated that he searched for boys wearing diapers. He also

                                             3
provided information regarding acts of child molesting.                At some point, Detective

LaPossa requested search warrants for Decker’s residence, the computer at the library,

and the thumb drive.

       On December 19, 2012, the State charged Decker with two counts of child

molesting as class A felonies, four counts of child molesting as class C felonies,

performing sexual conduct in the presence of a minor as a class D felony, and possession

of child pornography as a class D felony. On February 12, 2013, Decker filed a motion

to dismiss the charge of possession of child pornography. On June 28, 2013, he filed a

motion to suppress the electronic thumb drive, his computer, and his statements made at

the time of and subsequent to his arrest. He alleged that the police officers arrested him

on December 3, 2012, without lawful authority and that the warrant obtained to search his

home was based upon information obtained from his unlawful arrest and unlawful seizure

of his personal property.       On April 17, 2013, Decker filed an amended motion to

dismiss.1

       On August 20, 2013, the court held a hearing on Decker’s motions and took them

under advisement. The court admitted some photos as defense exhibits, and when asked

whether one of the photos was on the computer at the library, Detective LaPossa initially

testified that he could not specify because there were so many pictures on the library

computer and later testified that he believed that the photo was from the thumb drive.

       With respect to the motion to dismiss, Decker’s counsel argued:



       1
        The record does not contain a copy of the motion to dismiss filed on February 12, 2013, or the
amended motion to dismiss filed on April 17, 2013.
                                                  4
       [T]hese pictures don’t even rise to the level of what the Indiana statute
       requires and if you think they do, then that statute is unconstitutionally
       vague because that would make every one of us who takes pictures of our
       kids taking a bath or everything else child pornographers, so it should be
       dismissed on that alone. Second, the other basis for the motion to dismiss
       is that the child pornography charge doesn’t even describe the photographs
       that are alleged to be pornography within the charge.

Id. at 102-103.

       On January 9, 2014, the trial court entered an order granting Decker’s motion to

dismiss the charge of possession of child pornography and denied Decker’s motion to

suppress. The court’s order states in part:

                               STATEMENT OF FACTS

               On December 3, 2012, Detective Brandon LaPossa of the
       Bloomington Police Department responded to a call that “someone was
       being detained by Monroe County Public Library Staff because they
       believed he was looking at child pornography.” (Def.’s Memorandum 1.)
       Upon arriving at the library, Detective LaPossa spoke with the library staff.
       (Id. at 3.) Ms. [Geldof], a security guard at the library, told Detective
       LaPossa that when she approached [Decker], who was using a library
       computer, she saw an image of [a] naked boy between the age of four and
       six years old. (Id. at 1.) Ms. [Geldof] also stated that [Decker] was in the
       process of quickly closing multiple screens on the computer as she
       approached him. (Id. at 4.) In addition, two other witnesses described the
       images on the screen as pornographic, and [Decker] admitted to coming to
       the library to view child porn. (Id. at 2.) One of the witnesses told
       Detective LaPossa that the images were not “family type” photos and that
       the pictures were “disturbing.” (Id.) Detective LaPossa questioned
       [Decker] to obtain his identification and called for back up. [Decker] was
       arrested and taken to the Bloomington Police Department. After being
       Mirandized and while being interviewed, [Decker] confessed to other
       crimes unrelated to his arrest. (State’s Response 5.) Warrants were
       obtained to search [Decker’s] home, home computer, and thumb drive, and
       illegal content was discovered. (Def.’s Memorandum 5.) [Decker] was
       subsequently charged with multiple counts of child molesting as well as
       performing sexual conduct in the presence of a minor and possession of
       child pornography.


                                              5
                               DISCUSSION

1.     The Police Had the Requisite Probable Cause to Lawfully Arrest
       the Defendant Without a Warrant.

       As a general rule, the Fourth Amendment prohibits unreasonable
warrantless searches and seizures. U.S. Const. amend. IV. The Supreme
Court has explained that “the line is crossed when the police, without
probable cause or a warrant, forcibly remove a person from his home or
other place in which he is entitled to be and transport him to the police
station, where he is detained, although briefly, for investigative purposes.”
Hayes v. Florida, 470 U.S. 811, 816 (1985). The Supreme Court, however,
has held that “the warrantless arrest of an individual in a public place upon
probable cause [does] not violate the Fourth Amendment.” United States v.
Santana, 427 U.S. 38, 42 (1976) (citing United States v. Watson, 423 U.S.
411 (1976)).

       Probable cause is a flexible standard that does not depend on how
the police characterize their activity. The Supreme Court has held that
“probable cause is a fluid concept – turning on the assessment of
probabilities in particular factual contexts. . . .” Illinois v. Gates, 462 U.S.
213, 232 (1983). In addition, the Indiana Supreme Court has stated that “a
police officer may describe a situation as being one of investigation or
suspicion, or he may state that he did or did not believe that he had
probable cause. However, this subjective evaluation is not determinative of
the issue.” Taylor v. State, 406 N.E.2d 247, 249 (Ind. 1980). Indiana
courts have held that “[p]robable cause is said to exist when, at the time of
an arrest, the arresting officer has knowledge of facts and circumstances
which would warrant a reasonably cautious and prudent man to believe the
suspect committed the criminal act in question.” State v. Blake, 468 N.E.2d
548, 550 (Ind. Ct. App. 1984) (citing Craig v. State, 452 N.E.2d 921, 923
(Ind. 1983)).

        Information received from witnesses can serve as the basis for
probable cause to arrest an individual. “‘When an officer has received
information from some person – normally the putative victim or an
eyewitness – who it seems reasonable to believe is telling the truth, he has
probable cause’ to arrest the accused perpetrator.” Jenkins v. Keating, 147
F.3d 577, 585 (7th Cir. 1998) (quoting Gramenos v. Jewel [Companies,
Inc.], 797 F.2d 432, 439 (7th Cir. 1986)[, cert. denied, 481 U.S. 1028, 107
S. Ct. 1952 (1987)]). Another factor that is frequently used to establish
probable cause is the defendant’s behavior when he is confronted prior to
being arrested. See Sweeney v. State, 704 N.E.2d 86, 107 (Ind. 1998)[, cert.
denied, 527 U.S. 1035, 119 S. Ct. 2393 (1999)]; Lark v. State, 759 N.E.2d
6
        275, 275 (Ind. Ct. App. 2001) (holding nervous behavior to be a factor in
        favor of finding probable cause).

                An arresting officer must reasonably believe that viewed materials
        constitute child pornography to have probable cause to arrest. However,
        the fact that such viewed materials do not constitute child pornography
        within the meaning of the statute does invalidate the arresting officer’s
        probable cause to arrest.[2] The Seventh Circuit has held that “an officer’s
        on-the-spot probable cause determination does not require a precise
        legalistic assessment of the [material] and application of the relevant case
        law.” U.S. v. Moore, 215 F.3d 681, 687 (7th Cir. 2000)[, cert. denied, 531
U.S. 915, 121 S. Ct. 271 (2000)]. Courts have also recognized that “police
        officers need not be legal scholars, and therefore the arresting officer’s
        knowledge of the facts sufficient to support probable cause is more
        important to the evaluation of the propriety of an arrest than the officer’s
        understanding of the legal basis for the arrest.” U.S. v. Reed, 349 F.3d 457,
        462 (7th Cir. 2003). In U.S. v. Moore, the court determined that an officer
        had probable cause to arrest for possession of child pornography based on
        the three photographs that the officer had seen. 215 F.3d at 687. The
        arresting officer testified that he considered the three photographs to be . . .
        “something that . . . would disturb someone . . . [something that] the normal
        person would view to be unacceptable.” Id. While the photographs
        depicted young naked boys and girls, the court has determined that the
        photographs did not depict sexual conduct and that these photographs were
        not child pornography as defined by Indiana law. Id. Nevertheless, the
        court holds that these photographs gave the officer probable cause to arrest
        the suspect. Id.

               Detective LaPossa had probable cause sufficient to arrest [Decker] at
        the Monroe County Public Library. Detective LaPossa relied on the
        accounts of three eye witnesses in determining that he believed that
        [Decker] had committed the crime of possession of child pornography.
        Although this court has dismissed the possession of child pornography
        count after finding that the pictures recovered by the State from the library
        computer do not constitute child pornography, these pictures are similar to
        the ones described in Moore. In addition, [Decker] quickly closed windows
        when approached by one of the witness. [sic] This evasive behavior is
        similar to the nervousness factor used to find probable cause in that both
        indicate a guilty conscience. This evasive behavior, the pictures, and the
        testimony from three eye witnesses were enough for Detective LaPossa to

        2
          Given the context, it appears that a scrivener’s error occurred and that the court intended to state
that the fact that such viewed materials do not constitute child pornography within the meaning of the
statute does not invalidate the arresting officer’s probable cause to arrest.
                                                      7
       reasonably believe that [Decker] had committed the crime of possession of
       child pornography. The arrest was therefore based on probable cause and
       was valid.

Appellant’s Appendix at 67-71.

       On January 22, 2014, Decker filed a motion to certify the interlocutory order for

appeal. On January 27, 2014, the trial court entered an order certifying the January 9,

2014 order for interlocutory appeal. On February 25, 2014, Decker filed a motion to

accept jurisdiction of the interlocutory appeal. On March 28, 2014, this court granted

Decker’s motion to accept jurisdiction of the interlocutory appeal. On April 1, 2014,

Decker filed a notice of appeal.

                                      DISCUSSION

       We first address the State’s cross-appeal issue. The issue is whether this court

should vacate its grant of Decker’s motion to accept jurisdiction. The State argues that

Decker’s appeal asks only for a temporary ruling from this court which cannot, in any

event, produce the suppression of his statement. The State asserts that pretrial rulings do

not determine the ultimate admissibility of the evidence. It contends that the trial court’s

finding and order examined only the issue of whether Decker’s arrest was supported by

probable cause and did not address the admissibility of Decker’s statements under the

second prong of Brown v. Illinois, 422 U.S. 590 (1975), and Wong Sun v. United States,

371 U.S. 471 (1963). It asserts that this court should reconsider its grant of Decker’s

motion to accept interlocutory jurisdiction and dismiss the appeal.

       Decker contends that this court should not vacate its jurisdiction over his appeal.

He argues that his memorandum of law in support of his motion to suppress included a

                                             8
discussion of how the Miranda warnings did not cleanse the taint of the unlawful arrest,

and the State also addressed this Miranda issue in its response to his motion to suppress.

He asserts that the trial court did not rule upon this issue or include a further Miranda

analysis in its order “most likely because the trial court erroneously found that Decker’s

arrest was supported by probable cause and thus believed that it need not address the

Miranda issue.” Appellant’s Reply Brief at 3.

       Ind. Appellate Rule 14(B) governs discretionary interlocutory appeals.             “An

appeal may be taken from . . . interlocutory orders if the trial court certifies its order and

the Court of Appeals accepts jurisdiction over the appeal.” Ind. Appellate Rule 14(B).

“The rule provides for a two-step process to initiate a discretionary interlocutory appeal:

first the trial court must certify its order for interlocutory appeal; then, if the trial court

does so, this court may accept interlocutory jurisdiction over the case.” Wise v. State,

997 N.E.2d 411, 413 (Ind. Ct. App. 2013). Ind. Appellate Rule 14(B)(1) sets forth the

process involved in certifying a trial court’s order for interlocutory appeal. The rule also

states that grounds for granting an interlocutory appeal include:

       (i)     The appellant will suffer substantial expense, damage or injury if the
               order is erroneous and the determination of the error is withheld until
               after judgment.

       (ii)    The order involves a substantial question of law, the early
               determination of which will promote a more orderly disposition of
               the case.

       (iii)   The remedy by appeal is otherwise inadequate.




                                              9
Ind. Appellate Rule 14(B)(1)(c). “If the trial court certifies an order for interlocutory

appeal, the Court of Appeals, in its discretion, upon motion by a party, may accept

jurisdiction of the appeal.” Ind. Appellate Rule 14(B)(2).

        We observe that Decker’s memorandum of law in support of his motion to

suppress argued that the Miranda warnings read to him did not eliminate the taint of

unlawful arrest and cited Brown and Wong Sun. In its response to Decker’s motion to

suppress, the State cited Brown and argued that, even if Detective LaPossa lacked

probable cause, Decker’s statements need not be suppressed if they are acts of free will

unaffected by the initial illegality. Thus, these arguments were before the trial court and

it merely found that Detective LaPossa had probable cause to arrest Decker. Under the

circumstances, we cannot say that the grounds for granting the interlocutory appeal or

this court’s previous acceptance of the interlocutory appeal were improper.

        We next turn to whether the trial court erred in denying Decker’s motion to

suppress.     Decker appears to assert that his arrest was unlawful because Detective

LaPossa did not have probable cause and any evidence obtained from the arrest should be

suppressed under the Fourth Amendment.3 He argues that the trial court “seized upon a

quotation from Moore that ‘an officer’s on-the-spot probable cause determination does

not require a precise legalistic assessment of the [allegedly pornographic material] and

application of the relevant case law’ because police officers ‘need not be legal scholars’


        3
           In his brief, Decker mentions both the Fourth Amendment and Article 1, Section 11 of the
Indiana Constitution. However, he fails to provide an independent analysis of the Indiana Constitution.
Failure to make a cogent argument under the Indiana Constitution constitutes waiver of the issue on
appeal. See Abel v. State, 773 N.E.2d 276, 278 n.1 (Ind. 2002) (holding that because the defendant
presented no authority or independent analysis supporting a separate standard under the state constitution,
any state constitutional claim is waived).
                                                    10
to support its decision that probable cause existed for Decker’s arrest.” Appellant’s Brief

at 15-16. He contends that the quotation from Moore does not stand for the proposition

that an officer need know nothing of the elements of a given crime to then make a

warrantless arrest for that crime, and that, at the time of his arrest, “the only non-

conclusory information [Detective LaPossa] had was that [he] was looking at photos of

diapered, nude, and partially nude children in the library and Decker’s identity.” Id. at

16. He asserts that Detective LaPossa did not attempt to learn anything about the images

from the library staff or Decker that would have helped him to determine if there was any

sexual conduct depicted in the images or whether the images might have displayed

uncovered genitalia in a manner prohibited by Indiana law. He also contends that mere

nudity or a bare legal assertion, absent any descriptive support, does not indicate whether

the materials are even probably pornographic.

         Decker also posits that interpreting the information at the library to establish

probable cause to arrest for possession of child pornography would create a serious

problem for families everywhere because many people have family photos that include

children who are nude or semi-nude in the bathtub or any number of other locations. He

argues that “[h]aving these types of photos cannot be a basis for probable cause for

immediate arrest, or every first-time parent eager to document every moment of their

child’s life could be arrested at any time for the photos . . . on their phone or camera.” Id.

at 18.

         The State argues that the facts are more than sufficient to justify a reasonable

person to believe that Decker committed the offense of possessing child pornography,

                                             11
and that Decker’s suggestion that Detective LaPossa was unaware of what the employees

had seen is contradicted by the fact that he interviewed the employees before arresting

Decker. The State also contends that the trial court did not enlarge the definition of child

pornography to threaten parents who photograph their children, or artists and scientific

researchers who may produce or possess images of children’s genitals because the statute

criminalizes the possession of photographs displaying children’s genitals if it is

committed with the intent to arouse or satisfy the sexual desires of any person and the

image lacks serious literary, artistic, political, or scientific value.

       “We review a trial court’s denial of a defendant’s motion to suppress deferentially,

construing conflicting evidence in the light most favorable to the ruling, but we will also

consider any substantial and uncontested evidence favorable to the defendant.” Robinson

v. State, 5 N.E.3d 362, 365 (Ind. 2014). “We defer to the trial court’s findings of fact

unless they are clearly erroneous, and we will not reweigh the evidence.” Id.

       The Fourth Amendment guarantees that:

       The right of the people to be secure in their persons, houses, papers, and
       effects, against unreasonable searches and seizures, shall not be violated,
       and no Warrants shall issue, but upon probable cause, supported by Oath or
       affirmation, and particularly describing the place to be searched, and the
       persons or things to be seized.

U.S. CONST. amend. IV.         Encounters between law enforcement officers and public

citizens take a variety of forms, some of which do not implicate the protections of the

Fourth Amendment and some of which do. Clark v. State, 994 N.E.2d 252, 261 (Ind.

2013). Consensual encounters in which a citizen voluntarily interacts with an officer do

not compel Fourth Amendment analysis. Id. Nonconsensual encounters do, though, and

                                                12
typically are viewed in two levels of detention: a full arrest lasting longer than a short

period of time, or a brief investigative stop. Id. The former of these requires probable

cause to be permissible; the latter requires a lower standard of reasonable suspicion. Id.

       Probable cause to arrest exists when, at the time of the arrest, the officer has

knowledge of facts and circumstances that would warrant a reasonable person to believe

that the suspect has committed the criminal act in question. Clark v. State, 808 N.E.2d
1183, 1192 (Ind. 2004). The amount of evidence necessary to meet the probable cause

requirement is determined on a case-by-case basis. Id. It is grounded in notions of

common sense, not mathematical precision. Id. The evidence required to establish guilt

is not necessary for probable cause for an arrest to exist. Roberts v. State, 599 N.E.2d
595, 598 (Ind. 1992), reh’g denied. “In addition, because the situations that officers face

‘in the course of executing their duties are more or less ambiguous,’ probable cause

allows for reasonable mistakes by the officer.” United States v. Moore, 215 F.3d 681,

686 (7th Cir. 2000) (quoting Gerstein v. Pugh, 420 U.S. 103, 112, 95 S. Ct. 854 (1975)).

“[A]n officer may arrest a person if he has probable cause – meaning ‘knowledge of facts

and circumstances which would warrant a man of reasonable caution to believe that the

defendant committed the criminal act in question.’” Kelly v. State, 997 N.E.2d 1045,

1051 (Ind. 2013) (quoting Peterson v. State, 674 N.E.2d 528, 536 (Ind. 1996) (quoting

Bergfeld v. State, 531 N.E.2d 486, 490 (Ind. 1988)), reh’g denied, cert. denied, 522 U.S.
1078, 118 S. Ct. 858 (1998)).       The existence of probable cause is a fact-sensitive

determination. Id.



                                            13
        To effect a lawful arrest, Detective LaPossa needed to have probable cause to

believe that Decker possessed child pornography as defined by Indiana law. See id. At

the time of the offense, Ind. Code § 35-42-4-4(c) governed possession of child

pornography and provided:

        A person who knowingly or intentionally possesses:

                (1)     a picture;
                (2)     a drawing;
                (3)     a photograph;
                (4)     a negative image;
                (5)     undeveloped film;
                (6)     a motion picture;
                (7)     a videotape;
                (8)     a digitized image; or
                (9)     any pictorial representation;

        that depicts or describes sexual conduct by a child who the person knows is
        less than sixteen (16) years of age or who appears to be less than sixteen
        (16) years of age, and that lacks serious literary, artistic, political, or
        scientific value commits possession of child pornography, a Class D
        felony.[4]

Ind. Code § 35-42-4-4(a)(4) provided:

        “Sexual conduct” means sexual intercourse, deviate sexual conduct,
        exhibition of the uncovered genitals intended to satisfy or arouse the sexual
        desires of any person, sadomasochistic abuse, sexual intercourse or deviate
        sexual conduct with an animal, or any fondling or touching of a child by
        another person or of another person by a child intended to arouse or satisfy
        the sexual desires of either the child or the other person.

        To the extent Decker suggests that Ind. Code § 35-42-4-4(c) is unduly vague, he

does not cite to authority or develop the argument. Consequently, this argument is

waived. See, e.g., Cooper v. State, 854 N.E.2d 831, 834 n.1 (Ind. 2006) (holding that the

        4
           Subsequently amended by Pub. L. No. 181-2013, § 1, eff. May 7, 2013; Pub. L. No. 214-2013, §
38, eff. July 1, 2013; Pub. L. No. 158-2013, § 440, eff. July 1, 2014; Pub. L. No. 168-2014, § 69, eff. July
1, 2014.
                                                    14
defendant’s contention was waived because it was “supported neither by cogent argument

nor citation to authority”).   Waiver notwithstanding, this court addressed a similar

argument in Logan v. State, 836 N.E.2d 467, 473 (Ind. Ct. App. 2005), trans. denied, in

which the defendant argued that the phrase, “exhibition of the uncovered genitals

intended to satisfy or arouse the sexual desires of any person,” under the definition of

“sexual conduct” was vague. We noted that this was essentially the definition of “lewd”

conduct, which the United States Supreme Court discussed at length in N.Y. v. Ferber,

458 U.S. 747, 102 S. Ct. 3348 (1982), and which found no constitutional infirmity.

Logan, 836 N.E.2d at 473.

       With respect to whether Detective LaPossa had probable cause, the record reveals

that Geldof, the security guard at the library, informed Detective LaPossa that there was a

male looking at pictures of child pornography. Geldof also told Detective LaPossa that

when she approached the computer “there was a large image of a child laying on a bed

with his penis visible.” Transcript at 17. She also stated that Decker was clicking the

icons and closing out some of the images when she asked him to quit closing them and

step away from the computer. She told Detective LaPossa that she asked Decker if he

often viewed “kiddie porn” at the library, and Decker stated that he did. Id. at 18. Gray,

a library employee, told Detective LaPossa that she saw many images of children in

which the children were nude or partially clothed in the pictures, that the photos were

“not family-type photos,” and that she “felt very uncomfortable and she was disturbed by

the photos that she looked at.” Id. at 17. Gray also told him that Gossman told her that

he believed there was someone looking at child porn on the computer. Gossman told

                                            15
Detective LaPossa that he was walking by and saw at least one picture of a small child

that was naked.

      Detective LaPossa looked at the computer screen and observed several images of

different aged children in diapers posed in different positions, some of which Detective

LaPossa thought were sexual positions, and that there were “at least probably thirty”

images. Id. at 13. He testified that the children were “anywhere from an infant to

approximately twelve years old,” and “[s]ome of them looked family and some of them

looked like they were specifically posed in a certain way.” Id. at 19. During cross-

examination, when asked whether he interpreted the photos at the library as being posed

in sexual positions, he answered “[s]ome of them, I did, yes, ma’am.” Id. at 51.

      Based upon the record, we conclude that Detective LaPossa had probable cause to

arrest Decker. Accordingly, we cannot say that the trial court erred in denying Decker’s

motion to suppress.

                                     CONCLUSION

      For the foregoing reasons, we affirm the trial court’s denial of Decker’s motion to

suppress.

      Affirmed.

BARNES, J., and BRADFORD, J., concur.




                                           16